       Case 4:20-cv-00323-CRW-SBJ Document 18 Filed 03/25/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


 APRIL SAMP,                                        Case No. 4:20-cv-00323-CRW-SBJ

        Plaintiff,

 vs.

 TEGNA BROADCAST HOLDINGS, LLC                              MOTION TO WITHDRAW
 d/b/a WOI-TV, TEGNA INC., SUSAN
 MCELDOON, PATTI DENNIS, and PAUL
 TRELSTAD,

        Defendants.


       COMES NOW the undersigned attorney, Nathan Borland, and hereby moves to withdraw

as Counsel for Plaintiff April Samp.

       Brooke Timmer has been counsel in this matter and will continue on the case. The

substitution of counsel will have no material adverse effect on the Plaintiff’s interests.

       WHEREFORE, the undersigned respectfully requests that the Court grant his Motion to

Withdraw.


                                                                /s/ Nathan Borland
                                                              TIMMER & JUDKINS, P.L.L.C.
                                                              Nathan Borland AT0011802
                                                              nate@timmerjudkins.com
                                                              1415 28th Street, Suite 375
                                                              West Des Moines, IA 50266
                                                              Telephone: (515) 259-7462
                                                              Fax: (515) 361-5390
                                                              ATTORNEY FOR PLAINTIFF
